86 F.3d 1175
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Martha L. WATSON, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 96-3125.
United States Court of Appeals, Federal Circuit.
April 26, 1996.

MSPB
REMANDED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
The Office of Personnel Management (OPM) moves to waive the requirements of Fed.Cir.R. 27(e) and for a remand.   OPM states that Martha L. Watson opposes.*


2
OPM determined that Watson had received an overpayment of $1650 in retirement annuity payments.   The Merit Systems Protection Board affirmed that the overpayment was correctly calculated by OPM and that Watson was not entitled to a waiver.   Now, OPM states that it has discovered evidence that Watson's annuity payment may have been correct and that no overpayment occurred.   OPM asks the court to remand to the Board with instructions to remand the case to OPM for reconsideration of OPM's finding that Watson was overpaid.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
OPM's motions for waiver of Rule 27(e) and for remand are granted.   The case is remanded to the Board with instructions to remand the case to OPM for reconsideration of OPM's determination that Watson received an overpayment of $1650 in retirement annuity payments.



*
 We note that Watson has not yet paid the $100 filing fee.   In view of the disposition of OPM's motion, we waive the requirement that Watson pay the fee